Citation Nr: 0114614	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to the purchase of a "Zero-Gravity" chair for 
vocational rehabilitation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a denial of entitlement to the purchase of "Zero-
Gravity" chair for vocational rehabilitation purposes by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  A notice of disagreement was received in 
October 2000, a statement of the case was issued in October 
2000, and a substantive appeal was received in November 2000.  


REMAND

A review of the record reflects that on his November 2000 
substantive appeal, the veteran requested a hearing before a 
Member of the Board.  The veteran also indicated that he 
wanted to appear personally at the RO before a local hearing 
officer.  The hearing request was reiterated by the veteran's 
representative in a November 2000 memo and a November 16, 
2000, Routing and Transmittal Slip (Optional Form 41) is of 
record showing that the RO acknowledged the hearing request.  
However, the record does not reveal that any hearing(s) 
was/were held or that the requests were withdrawn.  It 
therefore appears that the request(s) for an RO and/or Board 
hearing is/are still pending.  The Board may not proceed with 
appellate review until the veteran is afforded the requested 
hearing(s). 

Additionally, in his substantive appeal, the veteran stated 
that a valid prescription for the requested chair was on file 
with the RO Chapter 31 benefits providers division.  He also 
requested that the RO contact the VA employment office 
representative in Salem, Oregon, for further proof of his 
need for the requested chair.  

Thus, in order to ensure full compliance with all due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should determine whether the 
veteran has a prescription on file for a 
"Zero-Gravity" chair or any other type 
of chair, and if so, a copy of such 
should be associated with the record.  
The RO should also ensure that all 
sources of relevant information have been 
explored and all such information 
associated with the claims folder, 
including any decisions and relevant 
information from the Occupational Therapy 
Department referred to in the statement 
of the case as well as the information 
noted by the veteran in his substantive 
appeal.  

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

3.  The RO should contact the veteran and 
clarify whether he wants a hearing before 
a Member of the Board at the RO, an RO 
hearing officer, or both.  The RO should 
schedule the veteran for a hearing or 
hearings in accordance with his response.  
If no response is received from the 
veteran with the allotted time, he should 
be scheduled for a hearing before a 
Member of the Board at the Reno, Nevada 
RO as well as a hearing before a local 
hearing officer.  Notification of any 
scheduled hearing should be mailed to the 
veteran's current address and a copy of 
the notice should be placed in the 
record.  

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




